On Motion for Rehearing.
It is insisted by counsel for appellant that we erred on original deliverance in holding it was not reversible error to receive in evidence that part of defendant’s confession relating to her marriage to her deceased husband’s son. It is argued that such admission, in the absence of an affirmative showing by the state that there was no living issue of the marriage of defendant and her deceased husband, “tends” to establish a separate crime, and for this reason should have been excluded from the confession. In answer to this we quote again the following from Tagert v. State, 143 Ala. 88, 91, 39 So. 293, 294, 111 Am.St.Rep. 17, supra: “If the relationship, previous to the time when the act of marrying * * * takes place, has ceased to exist, then the act of intermarrying * * * is not incestuous.” The confession itself *295shows the death of the husband, thus bringing about a cessation of the relationship unless there be living issue of the marriage. We do not think it was incumbent on the state to negative a continuance of the affinity by an affirmative showing that there was no living issue of the marriage of defendant and her deceased husband. Futhermore, it seems to us, as argued by the state, that evidence of defendant’s marriage to her deceased husband’s son was relevant and admissible to show a motive for the poisoning of the husband, that is, to get rid of him so that she could marry his son.
We have again reviewed the entire case and find nothing in the record calling for a reversal.
Rehearing denied.
All the Justices concur except STAKE-LY, J., not sitting.